DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 05/10/2022, Claim(s) 1, 17 and 29 are amended; Claim(s) 29-31, 34-35, 37, 39, 47 and 49 are withdrawn; and Claim(s) 3, 5-11, 13, 14, 16, 18-28, 32, 33, 36, 38, 40-46, 48 and 50-53 are cancelled.  The currently pending claims are Claims 1-2, 4, 12, 15, 17, 29-31, 34-35, 37, 39, 47 and 49.  
	Based on applicants’ remarks and amendments (e.g. the additional layer), the 112 rejections are partially withdrawn and the rejections based on Hall are withdrawn.  However, they are not found persuasive regarding a portion of the 112 rejections and the rejections are maintained.  Further, new grounds of rejections are provided necessitated by the amendments.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 12, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the carbon-based material" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 2, 4, 12, 15 and 17 are dependent on claim 1 thus inherit the same deficiencies.
Claim 2 recites the limitation "the at least one metalcone material" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is indefinite since it depends cancelled claim 3. The claim has been construed as being dependent on claim 1 for prior art rejections.
Claim 12 recites the limitation "the at least one metalcone material" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the metalcone layer" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the metal atom" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4, 12, 15 and 17 are rejected under 35 U.S.C. 103 as obvious over Hall in view of Sundberg (NPL previously recited).
	Claims 1 and 4: Hall discloses a composite with a CNT mesh/web/mat/paper comprising a plurality of CNTs coated with a metalcone via ALD and/or MLD (title, Chapter 7, Figs 7.1-11 and Table 1 with accompanying text).  Hall discloses the addition of multiple layers via ALD and MLD and the physisorbed and/or adsorbed feature – thus meeting the claimed non-covalent bonding – and forming junctions or interbonding between CNTs (pg 148, 155, sections 7.2, 7.6, Figs 7.1-11 and Table 1 with accompanying text). In particular, Hall discloses tuning the mechanical and electrical properties of the CNTs via the metalcone component (pp 146 – see section 7.1 and conclusion). The Hall reference discloses the claimed invention but does not explicitly disclose the feature of an additional hybrid organic-inorganic layer on the metalcone layer and tuning the composite via tandem MLD/ALD.  It is noted that the Hall reference discloses the multilayer feature and is motivated to optimize the composite based on the desired mechanical and conductive behavior (sections 1.1-1.4, 7.1, 7.3.3) and the claim(s) call(s) for a specific functionalized hybrid organic-inorganic layer.  In an analogous art, the Sundberg reference discloses the feature of adding multiple layers of hybrid organic-inorganic layers via ALD and/or MLD based on the mechanical and conductive behavior (abs, Figs 2, 3, 5, 6 with accompanying text and pp 1126-1130).  Further, Sundberg discloses the claimed oxides, hydroxides, alkoxides and/or amine functional groups (Tables 1-3 with accompanying text and pp 1126-1130). One of ordinary skill in the art would have recognized that applying the known technique of Sundberg to the teachings of Hall would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems for the benefit gain of optimizing the desired mechanical and conductive behavior. Additionally, the tunable limitation is construed as an intended use of the composite; thus, the composite of Hall and Sundberg needs only be a preform to being subsequently tunable. 
	Claim 2: Hall and Sundberg disclose the partial and full coating of the CNTs with the metalcone (Hall: Figs 7.1-11 and Table 1 with accompanying text).
	Claims 12, 15 and 17: Hall and Sundberg disclose alucone, titanicone and/or zincone and glycerol (Hall: pg 144, 145 and Figs 7.1-11 and Table 1 with accompanying text).
Response to Arguments
Applicant’s arguments, see pp 6-8, filed May 10 2022, with respect to the 112 (partially), 102 and 103 rejections have been fully considered and are persuasive.  The 112 (partially), 102 and 103 rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument. In particular, the Sundberg reference is relied upon to teach the additional functionalized hybrid organic-inorganic layer (see above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764